Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page1of1i8 PagelD8

(CIRCUIT/CHANCERY) COURT OF TENNESSEE ELECTRONICALLY FILED
140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103 2019 May 07 2:05 PM
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS CLERK OF COURT

. SUMMONS IN CIVIL ACTION
awsui
Docket No. _( ] -ZOZ{[-/7% ivorce Ad Damnum $

Leberal C. Turner Justin Dunning, Andrew Proffer,
and BNSF Railway Company

 

 

 

VS

 

 

 

 

 

 

Plaintiff(s) Defendant(s)

TO: (Name and Address of Defendant (One defendant per summons)) Method of Service:

   
 

 

    
 
    
 

O;

BNSF Railway Company C)shelby County Sheriff
o | orporation System ‘ _.
300 Montvue Rd. (Commissioner of insurance ($)

Y psecretary of State ($)
(“) Other TN County Sheriff (3)
O Private Process Server

Y JOther
(3) Attach Required Fees

You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court and

Knoxville, TN 37919

 

 

 

 

serving a copy of your answer to the Complainton Garth Carson . Plaintiff's

attorney, whose address is 4466 Elvis Prestey Blvd. #310

telephone 901-417-7166 within THIRTY (30) DAYS after this summons has been served upon you, not including the day
of service. If you fail to do so, a judgment by default may be taken against you for the relief demanded in the Complaint.

TEMIIKA D. GIPSON, Clerk / DONNA RUSSELL, Clerk and Master

TESTED AND ISSUED By . DC.

 

TO THE DEFENDANT:

NOTICE, Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:

Tennessee law provides aten thousand dollar ($10,000) personal property exemption from execution or seizure to satisfy ajudgment. Ifa judgment
should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish
to claim asexempt with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
it is filed before the judgment becomes final, it will not be effective as to any execution or gamishment issued prior to the filing of the list. Certain
items are automatically exempt by law and do not need to belisted. Theseinclude items of necessary wearing apparel (clothing) for yourself and
your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible and schoo! books. Should any of these
items be seized, you would have the sight to recover them. If you do not understand your exemption right or how to exercise it, you may wish to seek
the caunsel of a lawyer.

FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (801) 222-2341

|, TEMIKA D. GIPSON / DONNARUSSELL, Clerk of the Court, Shelby County, Tennessee, certify this to bea true and accurate copy as filed this
20

TEMIIKA D. GIPSON , Clerk / DONNA RUSSELL, Clerk and Master By: OL.

EXHIBIT 3
Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page 2o0f18 PagelD9

 

 

RETURN OF SERVICE OF SUMMONS
I HEREBY CERTIFY THAT | HAVE SERVED THE WITHIN SUMMONS:

By delivering on the day of ,20_- at M. a copy of the summons

and a copy of the Complaint to the following Defendant

 

at

 

 

By:
Sheriff or other authorized person to serve process

 

 

Signature of person accepting service

 

 

 

 

RETURN OF NON-SERVICE OF SUMMONS
ll HEREBY CERTIFY THAT ! HAVE NOT SERVED THE WITHIN SUMMONS:

 

 

 

To the named Defendent

because is (are) not to be found in this County after diligent search and inquiry for the following
reason(s):

This day of , 20

 

By:
Sheriff or other authorized person to serve process

 

 

 

 
Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page 3of18 PagelD 10

The Shelby County, Tennessee Circuit Court

 

Case Style: LEBERAL TURNER VS JUSTIN DUNNING
Case Number: CT-2021-19
Type: SUMMONS ISSD TO MISC

 

Sharon Smith, DC

Electronically signed on 05/07/2019 02:35:18 PM
Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page4of18 PagelD.11

' S/io © 125

 

 

 

 

 

 

 

 

 

. B
= (CIRCUITICHANCERY) COURT OF TENNESSEE ELECTRONICALLY FILED
140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103 2019 May 07 9:27 AM
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS CLERK OF COURT
SUMMONS IN CIVIL ACTION
awsul
DocketNo. Cr. 2o021- 14 ivorce Ad Damnum $
Leberal C. Turner Justin Dunning, Andrew Proffer,
and BNSF Railway Company >
lu LL. [Ee )
VS
way 14 2583
CIRCUIT COURT CLERK
Plaintiffs) Defendant(s)

TO: (Name and Address of Defendant (One defendant per summons))

   
    
 

 

Method of Service:
enined Mail
Shelby County Sheriff
ormmissioner of Insurance (S$)
ecretary of State ($)
Other TN County Sheriff (3)
Private Process Server
+ JOther

($) Attach Required Fees
You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court and

   

Justin Dunning
5282 E. Shelby Drive
Memphis, TN 38118

 

 

 

 

serving a copy of your answer to the Complaint on Garth Carson Plaintiff's

attorney, whose address is 4466 Elvis Presley Blvd. #310

telephone 901-417-7166 within THIRTY (30) DAYS after this summons has been served upon you, not including the day
of service. If you fail to do so, a judgment by default may be taken against you for the relief demanded in the Complaint.

TEMIIKA D. GIPSON, Clerk / DONNA RUSSELL, Clerk and Master

TESTEDAND ISSUED By D.C.

 

TO THE DEFENDANT:

NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:

Tennessee law provides aten thousand dellar ($10,000} personal property exemption from execution or seizure to satisfy ajudgment. Ifa judgment
should be entered against you in this action and you wish to daim property as exempt, you must file a written fist, under oath, of the items you wish
to claim as exempt with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
it is filed before the judgment becomes final, it will not be effective as to any execution or gamishment issued prior to the filing of the list. Certain
items are automatically exempt by law and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and

your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these
items be seized, you would have the right to recover them. If you do not understand your exemption right or how to exercise it, you may wish to seek
the counsel of a lawyer.

FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 222-2341

|, TEMIIKA D. GIPSON / DONNARUSSELL , Clerk of the Court, Shelby County, Tennessee, certify this to be a true and accurate copy as filed this
20.

TEMIIKA D. GIPSON , Clerk / DONNA RUSSELL, Clerk and Master By: , D.C.
d

Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page5of18 PagelD 12

>

 

RETURN OF SERVICE OF SUMMONS
| HEREBY CERTIFY THAT | HAVE SERVEO THE WITHIN SUMMONS:
By delivering on the lot day of Ader 20/9 at 1:25 P M. acopy of the summons

and a copy of the Complaint to the following Defendant ath, Nene dhe ft Areas
at SAZ E. She ($ Nene ly U_BBlIr

By:

 

 

 

 

Signature of person accepting service Sheriff or other authorized person to serve process

 

 

RETURN OF NON-SERVICE OF SUMMONS
| HEREBY CERTIFY THAT | KAVE NOT SERVED THE WITHIN SUMMONS:

To the named Defendant

 

 

 

 

because is (are) not to be found in this County after diligent search and inquiry for the following
reason(s):
This day of ,20

By:

 

Sheriff or other authorized person to serve process

 

 

 
Case 2:19-cv-02367-SHL-jay Document1-4 Filed 06/06/19 Page 6 of 18

The Shelby County, Tennessee Circuit Court

 

Case Style: LEBERAL TURNER VS JUSTIN DUNNING
Case Number: CT-2021-19
Type: SUMMONS ISSD TO MISC

Cy Cem

Ms Sheri C Carter, DC

Electronically signed on 05/07/2019 11:53:53 AM

PagelD 13
 

Cie SIOZ TET OMT PT ITE POET Le
Gfo @ 1:26

oe
Se

y

(CIRCUITICHANCERY} COURT OF TENNESSEE ELECTRONICALLY FILED
140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103 2019 May 07 9:27 AM
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS CLERK OF COURT

SUMMONS IN CIVIL ACTION

 

 

 

 

 

 

 

 

 

 

 

DocketNo. CT- Zo2@/ -f Ad Damnum $
Leberal C. Turner Justin Dunning, Andrew Proffer,
. Pay Railway Company
acl i, [ | ry \
—! J
har i
t_/
CIASLET Cari r co nsy
Plaintiff(s) ee. cee wenn ons us 1 Defendant(s)
TO: {Name and Address of Defendant {One defendant per summoans)) Method of Service:

 

 
 

Andrew Proffer
5282 E. Shelby Drive
Memphis, TN 38178

 
 
  

Shelby County Sheriff
ommissioner of Insurance ($)
ecretary of State (3) !
Other TN County Sheriff ($}
Private Process Server

Other
{$) Attach Required Fees

You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court and

 

 

 

 

 

 

serving a copy of your answer to the Complainton Garth Carson Plaintiff's

attomey, whose address is 4466 Elvis Presley Blvd. #310

telephone 901-417-7166 within THIRTY (30) DAYS after this summons has been served upon you, not including the day
of service. If you fail to do so, a judgment by default may be taken against you for the retief demanded in ihe Complaint.

TEMHKA D. GIPSON, Clerk / DONNA RUSSELL, Clerk and Master

TESTED AND ISSUED By D.C.

 

TO THE DEFENDANT:

NOTICE: Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:

Tennessee law provides aften thousand doflar ($10,000) personal property exemption from execution or seizure to satisfy ajudgment. tfa judgment
should be entered against you in this action and you wish to claim property as exempt, you must file a written tist, under oath, of the items you wish
to claim as exempt with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary, however, unless
it is filed before the judgment becomes final, it will not be effective as to any execution or gamishment issued prior to the filing of the Bst. Certain
items are automatically exempt by law and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and
your family and trunks or other receptacles necessary to Contain such apparel, family portraits, the family Bible and school books. Should any of these
items be seized, you would have the right to recover them. Ifyou do not understand your exemption right or how to exercise it, you may wish to seek
the counsel of a lawyer.

FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (801) 222-2344

1. TEMIIKA D. GIPSON / DONNA RUSSELL, Clerk of the Court, Shelby County, Tennessee, certify this to be a true and accurate copy as fited this
20

 

TEMIIKA D, GIPSON , Clerk / DONNA RUSSELL, Clerk and Master By: OC.

 

 
 

 

a

Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page 8of18 PagelD 15

 

[ RETURN OF SERVICE OF SUMMONS

 

THEREBY CERTIFY THAT | HAVE SERVED THE WITHIN SUMMONS:

By delivering on the lots day of Men ,20{3__at " Zs E M. a copy of the summons
and a copy of the Complaint to the following Defendant Ay Sree P. (fo fhe S G A. Arey Ss

a___S7az ff. Sib, Mymfls Ti 381k

By:

 

 

 

Signature of person accepting service . Sheriff or other authorized person to serve process

 

 

RETURN OF NON-SERVICE OF SUMMONS

| HEREBY CERTIFY THAT | HAVE NOT SERVED THE WITHIN SUMMONS:

 

 

 

To the named Defendant

because is (are} not to be found in this County after diligent search and inquiry for the following
reason(s):

This day of .20

 

By:

 

 

Sheriff or other authorized person to serve process

 

 

 

 

 
 

Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page9of18 PagelD 16

“e

The Shelby County, Tennessee Circuit Court

 

Case Style: LEBERAL TURNER VS JUSTIN DUNNING
Case Number: CT-2021-19
Type: SUMMONS iSSD TO MISC

@c~

Ms Sheri C Carter, DC

Electronically signed on 05/07/2019 11:53:53 AM

 
Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page 100f18 PagelD 17

IN THE CIRCUIT COURT OF TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

LEBERAL C. TURNER

 

Plaintiff, .
Docket No. CT ~CO7 [- Mm
VS. Division
JURY DEMANDED
JUSTIN DUNNING, ANDREW PROFFER,
And BNSF RAILWAY COMPANY
Defendants.
COMPLAINT

 

COMES NOW Plaintiff Leberal C. Turner, by and through counsel, hereby files this
Complaint against Defendants Justin Dunning, Andrew Proffer, and BNSF Railway Company

for personal injuries and damages, as follows:

PARTIES
.-}: -—- Plaintiff Leberal C. Turner is an adult resident of Shelby-County, Tennessee.
2. Upon information and belief, Plaintiff alleges that Defendant Justin Dunning stated to

responding officers his physical address is 5282 East Shelby Drive, Memphis,
Tennessee, 38118-719lin Shelby County, Tennessee.

3. Upon information and belicf, Plaintiff alleges that Defendant Andrew Proffer stated

a to responding officers his physical address is 5282 East ‘Shelby Drive, Memphis,
Tennessee, 38118-719]in Shelby County, Tennessee.

4. Upon information and belief, Plaintiff alleges that Defendant BNSF Railway
Company is a Delaware Corporation authorized to conduct business in Tennessee,

with the principal office located at 2650 Lou Menk Dr., Fort Worth, TX 76131-2830,
Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page 1lof18 PagelD 18

11.

12.

and may be served with process through its registered agent, CT Corporation System
at 300 Montvue Road, Knoxville, TN 37919-5546,

JURISDICTION AND VENUE
This cause of action arises out of a motor vehicle collision with a railway train in
Shelby County, Tennessee, thus venue is proper in this county.
This cause of action is not preempted by federal law pursuant to 49 U.S.C.A. § 20106.
This Court has in personam jurisdiction over the Defendants because the acts and
omissions giving rise to this action were committed in whole or in part in the State of
Tennessee against residents of the State of Tennessee.
This Court has subject matter jurisdiction over this matter pursuant to Tenn. Code
Ann. § 16-10-101.
The incident that forms the basis of this suit occurred on December 12, 2018, thus
this suit is timely filed.

STATEMENT OF FACTS

Plaintiff re-alleges and incorporates tle allegations in all preceding paragraphs as if
fully set forth herein.
Upon information and belief, Plaintiff alleges that at all times material hereto
Defendant Justin Dunning was an authorized engineer of a BNSF Train which was
involved in the collision with Plaintiff on December 12, 2018.
Upon information and belief, Plaintiff alleges that at all times material hereto

Defendant Andrew Proffer was an authorized conductor of a of a BNSF Train which

was involved in the collision with Plaintiff on December 12, 2018.

&
Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page 120f18 PagelD 19

13. Upon information and belief, Plaintiff alleges that at all times material hereto
Defendant BNSF was the owner/operator of the BNSF Train which was involved in
the collision with Plaintiff on December 12, 2018.

14. Upon information and belief, Plaintiff alleges that at all times described herein, on or
about December 12, 2018, Defendants Justin Dunning and Andrew Proffer were
operating the above-referenced BNSF Train as the agents, servants, or employees of
Defendant BNSF. Thus, Plaintiff relies upon the doctrines of respondeat superior and
agency, alleging that any negligence on the part of Defendants Justin Dunning and
Andrew Proffer should be imputed to Defendant BNSF Railway Company.

15, On or about December 12, 2018, Plaintiff was the passenger in the front seat of a
2011 Toyota Camry travelling southbound on Pendelton Street, near Frisco Avenue.
As the Plaintiff was travelling southbound on Pendelton, she began to approach a
railroad crossing.

16. At all times pertinent hereto, Plaintiff's vehicle was travelling in a safe, cautious, and

sete ee a4 oe: mee eee

i

prudent manner, obeying all of tlie rules aiid Fegulations of the roadway.

17. At said time and at said locatidh, Deféridants Justin Dunning and Andrew Proffer
were operating a BNSF Train owned by Defendant BNSF Railway Company, and
were travelling eastbound on the railroad tracks crossing Pendelton Street, near Frisco
Avenue, .

18. Defendant BNSF Railway Company failed to properly maintain the railroad crossing,

causing the crossing bars to malfunction and not drop down to adequately warn

Plaintiff that a train was oncoming.

&
Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page130f18 PagelD 20

19. Immediately before the collision, Defendants Justin Dunning and Andrew Proffer,
failed to follow Federal railway safety guidelines when approaching a railroad
crossing while operating the BNSF Train involved in the subject collision.

20. Defendants Justin Dunning and Andrew Proffer, negligently failed to use reasonable
caution while operating the BNSF Train involved in the subject collision by failing to
keep a safe lookout, failing to see what was there to be seen, and failing to adhere to
proper safety precautions prior to the subject collision.

21. Defendant BNSF Railway Company negligently failed to keep the railroad crossing
guardrail in a safe operating condition.

22. Plaintiff did not have sufficient time or space to avoid the collision and, as a direct
and proximate result of the hereinafter described negligent acts of Defendants,
sustained personal injuries and other damages to be more particularly described
hereinafter.

CAUSES OF ACTION

4: st twee cee =.

COUNT =" NEGLIGENCE

a

23. Plaintiff charges and alleges that Defendants Justin Dunning and Andrew Proffer, ‘are
guilty of the following acts and/or omissions of negligence, which were a direct and
proximate cause of Plaintiff's injuries and resulting damages and which acts of

negligence should be imputed to Defendant BNSF Railway Company, to wit: -
: fd : r . cy
(a) In negligently failing to use that degree of care and caution in the
operation of a commercial train as was required Federal standard of care
established by a regulation or order issued by the Secretary of
Transportation or the Secretary of Homeland Security;

(b) In negligently failing to maintain a safe lookout;

(c) In negligently failing to devote full time and attention to the operation of
the commercial train;
Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page 140f18 PagelD 21

(d) Failing to see what was there to be seen;
(f) Operating said commercial train in a reckless manner;

(g) Failing to Federal safety guidelines regarding the operation of a
commercial train;

(h) Other acts and/or omissions to be shown at the trial of this cause.

COUNT II - NEGLIGENCE PER SE

24, ~+=Plaintiff charges and alleges that Defendants BNSF Railway Company, Justin
Dunning and Andrew Proffer, were in violation of the following statutes and
regulations, which were in full force and effect at the time and place of the collision,
constituting negligence per se, to wit:

49 C.F.R § 234.223 Gate Arm

Each gate arm, when in the downward position, shall extend across each lane of
approaching highway traffic and shall be maintained in a condition sufficient to
be clearly viewed by approaching highway users. Each gate arm shall start its

— downward motiorr not less than three secorids after flashing lights begin to operate ~~
and shall assume the horizontal position at least five seconds before the arrival of
any normal trai movemeber though the crossing. At those crossings,-equipped~ -
with four quadrdht gatés* the timing requirements of this section apply té*entrance~ ~
gates only.

 

49 C.F.R. § 234.205 Operating characteristics of warning system apparatus

Operating characters of electromagnetic, electronic, or electrical apparatus of each
highway-rail crossing warning system shall be maintained in accordance with the
limits within which the system is designated to operate.

- 49 C.F.R. §234.227 Train ‘detection apparatus 7 OR

(a) Train detection apparatus shall be maintained to detect a train or railcar in any
part of a train detection circuit, in accordance with the design of the warning
system.

(b) If the presence of sand, rust, dirt, grease, or other foreign matter is known to
prevent effective shunting, a railroad shall take appropriate action under §
234.105, “Activation failure,” to safeguard highway users..

49 C.F.R § 222.21 When must a locomotive horn be used
Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page 15o0f18 PagelD 22

(a) Except as provided in this part, the locomotive horn on the lead locomotive of
a train, lite locomotive consist, individual locomotive or lead cab car shall be
sounded when such locomotive or lead cab car is approaching a public
highway-rail grade crossing. Sounding of the locomotive hornwith two long
blasts, one short blast and one long blast shall be initiated at a location so as to
be in accordance with paragraph (b) of this section and shall be repeated or
prolonged until the locomotive occupies the crossing. This pattern may be
varied as necessary where crossings are spaced closely together.

(b)

(1) Railroads to which this part applies shall comply with all the requirements
contained in this paragraph (b) beginning on December 15, 2006. On and after
June 24, 2005, but prior to December 15, 2006, a railroad shall, at its option,
comply with this section or shall sound the locomotive horn in the manner
required by State law, or in the absence of State law, in the manner required
by railroad operating rules in effect immediately prior to June 24, 2005.

(2) Except as provided in paragraphs (b)(3) and (d) of this section, or when
the locomotive horn is defective and the locomotive is being moved for repair
consistent with section 229.9 of this chapter, the locomotive horn shall begin
to be sounded at least 15 seconds, but no more than 20 seconds, before
the locomotive enters the crossing. It shall not constitute a violation of this
section if, acting in good faith, a locomotive engineer begins sounding
the locomotive horn not more than 25 seconds before the locomotive enters
the crossing, if the locomotive engineer is unable to precisely estimate the
time of arrival of the train at the crossing for whatever reason.

(3) Trains, locomotive consists and individual locomotives traveling at speeds in
excess:..of.60.mph shall not begin sounding the horn more than-one-quarter
mile (44320 feat}-in advance of the nearest public highway-railsrade-cressing,
even if the advance warning provided by thelocomotive hom will be Jess than
15 seconds in duration. ne

(c) As stated in § 22?.3(c) of this part, this section does not apply to any Chicago
Region highway-rail grade crossing at which railroads were: excused: from
sounding the locomotive horn by the [linois Commerce Commission, and
where railroads did not sound the hom, as of December !8, 2003.

(d) Trains, locomotive consists and individual locomotives that have stopped in
close pronamily to agiblic highway-rail grade crossing may -approach the.
crossing and sound the locomotive horn for less than 15 seconds before
the locomotive enters the highway-rail grade crossing. if — the
locomotive engineer is able to determine that the public highway-rail grade
crossing 1s not obstructed and either:

(1) The public highway-rai] grade crossing is equipped with automatic flashing
lights and gates and the gates are fully lowered; or

(2) There are no conflicting highway movements approaching the public
highway-rail grade crossing.
Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page 160f18 PagelD 23

25.

26.

27,

28.

(a)
(b)
(c)
(d)

(e) Where State law requires the sounding of alocomotive audible warning
device other than the locomotive horn at public highway-rail grade crossings,
that locomotive audible warning device shall be sounded in accordance with
paragraphs (b) and (d) of this section.

NEGLIGENT HIRING, SUPERVISION, AND TRAINING

Plaintiff alleges, upon information and belief, that Defendant BNSF Railway
Company, knew, or in the exercise of due diligence and reasonable inquiry, should
have known of Justin Dunning and Andrew Proffer propensity and proclivity to drive
in an illegal, unlawful, negligent and/or reckless manner. Plaintiff alleges that BNSF
negligently entrusted the train in question to Justin Dunning and Andrew Proffer.
Plaintiff alleges that Defendant BNSF Railway Company, is guilty of the following
acts and/or omissions of common law negligence, which were a direct and proximate
cause of Plaintiffs’ injuries and resulting damages, to wit:

(a) Negligent training of Defendants Justin Dunning and Andrew Proffer;

(b) Negligent supervision of Defendants Justin Dunning and Andrew Proffer;

(c) Negligent hiring of Defendants Justin Dunning and Andrew Proffer;
(d) Other acts and/or omissions to be shown at the trial of this cause.

wh eee ee we ee eee ee eee

é

Vern

33. ovase

INJURIES AND DAMAGES

Plaintiff ‘re-alleges and incorporates the allegations in all preceding paragraphs as if
fully set forth herein. |
As a direct and proximate result of the above-described breaches and violations of the
common law, by Defendants, Plaintiff Leberal Turner has suffered injuries and
damages, including but not limited to:

serious and painful physical injuries,

past, present, and future physical and emotional pain and suffering;

past, present, and future mental anguish and emotional distress;

past, present, and future lost wages;
Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page17of18 PagelD 24

(e)
(f)
(g)

(h)

(i)

G)
(k)
(1)

past, present, future medical expenses;

temporary and permanent impairment and disability;

has incurred reasonable and necessary medical expenses and will incur further
expenses in the future;

certain other reasonable and necessary healthcare expenses, prescription expenses,
certain transportation expenses to and from healthcare providers, and other out-of-
pocket expenses, the nature and amount of which yet to be determined;

loss of quality and enjoyment of the normal pleasures of life, past, present, and
future;

loss of future earning capacity;

inconvenience; and

other damages to be proven at trial.

PRAYER FOR RELIEF

ot ee emer ene veer ene ee:

WHBREFORE; PREMISES CONSIDERED, Plaintiff respectfutly requests the

following relief: “> ~

29.

30.

31.
32.

33.

For a judgment against the Defendant for damages, to be determined by the jury, in
an amount of $5,000,000 to compensate the Plaintiff for all injuries and damages.

For all general and special damages caused by the herein alleged conduct of

+

a #t : —

Defendant;
For a jury trial;
Pre-judgment and Post-judgment interest; and

For all other relief to which the Plaintiff may be entitled under Tennessee law.
Case 2:19-cv-02367-SHL-jay Document 1-4 Filed 06/06/19 Page18o0f18 PagelD 25

»

34.

& }

Plaintiff respectfully prays for damages as they may appear on the trial of this cause,
reserving the right to amend this pleading to conform to the facts as they may
develop, for cost and interest, and for all other general relief as the Court and jury

deem just.

Respectfully submitted,

REAVES LAW FIRM, PLLC

  
  

 

 

Marth J. Carson (TN# 37111)
Brittany E. Neal (TN# 36140)
Attorneys for Plaintiff

4466 Elvis Presley Blvd., Suite 310
Memphis, Tennessee 38116

P: 901-417-7166

F: 901-567-8731
eric.lewellyn@beyourvoice.com
garth.carson@beyourvoice.com
brittany.neal@beyourvoice.com

& |:
